DLD-256                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-2561
                                     ___________

                             CHUKWUMA E. AZUBUKO,
                                          Appellant

                                           v.

                        ROXBURY COMMUNITY COLLEGE
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 2-04-cv-02229)
                     District Judge: Honorable William H. Walls
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 4, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges.

                               (Filed: September 7, 2011 )
                                        _________

                                       OPINION
                                       _________

PER CURIAM.

      In 2004, the District Court dismissed Chukwuma E. Azubuko’s pro se Title VII

employment discrimination complaint against Roxbury Community College for failure to

state a claim. In 2006, Azubuko filed a motion for a new trial. The District Court denied
the motion, and this Court dismissed Azubuko’s appeal of that decision as frivolous. See

C.A. No. 06-3292 (order entered November 27, 2006).

         Five years later, Azubuko filed a motion to reopen the case. The District Court

denied the motion on March 28, 2011, and it denied reconsideration on April 13, 2011.

         On April 26, 2011, Azubuko filed a motion seeking appointment of a “three-judge

court.” Docket # 18. Finding that Azubuko had failed to demonstrate that any Act of

Congress requires convening a three-judge court, the District Court denied the motion on

May 31, 2011. Azubuko timely filed this appeal from the May 31 order.1

         We have jurisdiction under 28 U.S.C. § 1291 and will summarily affirm because

the appeal presents “no substantial question.” 3d Cir. L.A.R. 27.4. “A district court of

three judges shall be convened when otherwise required by Act of Congress, or when an

action is filed challenging the constitutionality of the apportionment of congressional

districts or the apportionment of any statewide legislative body.” 28 U.S.C. § 2284.

Azubuko made no showing at all to support convening a three-judge district court, and

indeed the basis for his request is nowhere explained. The remaining arguments in his

motion, including “denial of well-established constitutional rights” and “denial of equal

protection and due process clauses,” are unsupported and plainly without merit. In short,

there being no basis to disturb the District Court’s judgment, we will affirm.




   1
       Azubuko’s notice of appeal is not timely as to the District Court’s earlier orders.


                                               2